Case 2:20-cv-04988-JFW-AS Document 40-21 Filed 10/27/20 Page 1 of 3 Page ID #:304



        MONICA R. MOLINA, ESQ. (SBN 217385)
   1    LAW OFFICES OF MONICA R. MOLINA
        30700 Russell Ranch Road, Suite 250
   2    Westlake Village, California
        Tel: (747) 220-6655
   3    Fax: (747) 220-6601
        E-mail: MRMolina@sbcglobal.net
   4
   5    Attorneys for Defendant, ESPERANZA MOLINA
   6
   7
   8                        UNITED STATES DISTRICT COURT,
   9                                CENTRAL CALIFORNIA
  10
        Chris Langer,                                Case No. 2:20-cv-04988-JFW-AS
  11
                            Plaintiff,
  12                                                 STIPULATION TO SET ASIDE
                                                     DEFAULT; ORDER
  13          v.
  14    Esperanza Molina, in individual and
        representative capacity as trustee of the   Complaint filed: June 5, 2020
  15    Esperanza Molina Revocable Trust-
        1995 executed September 16, 1995;
  16    Urbano Fernandez; Araceli Zuniga
        Hernandez; and Does 1-10,
  17
  18                        Defendants.
  19
  20
  21         It is hereby stipulated by and between Defendant, Esperanza Molina
  22   (“Defendant”), through her attorney of record, and Chris Langer ("Plaintiff"),
  23   through his attorney of record, that the Clerk's Default against Defendant (Dkt. 26)
  24   be and is hereby set aside so that the matter may proceed on its merits, and that a
  25   response on behalf of Defendant shall be filed within (10) days of the entry of the
  26   order setting aside the default.
  27         IT IS SO STIPULATED.
  28   (continued on next page)
                        STIPULATION TO SET ASIDE DEFAULT; ORDER
Case 2:20-cv-04988-JFW-AS Document 40-21 Filed 10/27/20 Page 2 of 3 Page ID #:305




   1
       DATED: September 25, 2020          LAW OFFICES OF MONICA R. MOLINA

   2                                      By:_________________________________
   3
                                          Monica R. Molina, Esq., Attorneys for
                                          Defendant Esperanza Molina
   4
   5
   6   DATED: September 25, 2020          CENTER FOR DISABILITY ACCESS

   7                                      By:_________________________________
   8                                      Amanda Seabock, Esq.,
                                          Attorneys for Plaintiff Chris Langer
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28   (continued on next page)
                                        -2–
                     STIPULATION TO SET ASIDE DEFAULT; ORDER
Case 2:20-cv-04988-JFW-AS Document 40-21 Filed 10/27/20 Page 3 of 3 Page ID #:306




   1
                                             ORDER

   2         Pursuant to the parties' above-stipulation to set aside the default entered by
   3   the Clerk of the Court on August 11, 2020, against Defendant ("Defendant") (Dkt.
   4   26), the Court hereby ORDERS that the Clerk's entry of default be set aside.
   5         The Court FURTHER ORDERS, based on the parties' stipulation, that
   6   Defendant shall file a response to the complaint within 10 days of the date of this
   7   Order.
   8         IT IS SO ORDERED.
   9
  10   DATED:                                        _____________________________
  11                                                 Honorable John F. Walter
                                                     United States District Court Judge
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                         -3–
                      STIPULATION TO SET ASIDE DEFAULT; ORDER
